Order entered April 10, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01148-CV

   GREENWOOD MOTOR LINES, INC. D/B/A R+L CARRIERS, ET AL., Appellants

                                               V.

                                   BOBBIE BUSH, Appellee

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-11-16041-M

                                           ORDER
       We GRANT appellants’ April 8, 2015 unopposed motion for an extension of time to file

reply briefs. Appellants shall file their reply briefs by MAY 18, 2015.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE